Citation Nr: 1324608	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-04 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder (claimed as low back pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.  He then had periods of active duty for training and inactive duty for training in the Army National Guard until October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disorder, which he says began during National Guard duty.  In his September 2009 notice of disagreement he stated that he injured his back during military training on January 13, 2002, and he submitted a copy of VA emergency room records dated January 13, 2002, which confirm treatment, on that date, for back pain for the past 24 hours.  Unfortunately, the Veteran's duty status during that timeframe has not been confirmed.  Remand for request from the appropriate service department regarding the Veteran's duty status on January 12, 2002, and January 13, 2002, is therefore warranted.

In addition to the foregoing, in correspondence dated in July 2012, a military buddy stated that he saw the Veteran injure his back while lifting a drum during a drill in February 2000.  He says that the Veteran first went to the Fort Jackson hospital, but left before being seen.  He reports that the Veteran then went to the VA hospital on Fort Jackson the next day.  As respective medical records have not been requested, this should be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate military official (e.g. custodian of pay records) for confirmation as to the Veteran's duty status on January 12, 2002, January 13, 2002, and during the month of February 2000.  

2.  Request all of the Veteran's treatment records dated in February, 2000, from Moncrief Army Community Hospital at Fort Jackson in Columbia, South Carolina; and from the Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina.

3.  After completion of all of the above and any other development deemed necessary, re-adjudicate the Veteran's claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

